Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  131084                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  TITAN INSURANCE COMPANY,                                                                             Robert P. Young, Jr.
  as Subrogee of ROBERT WELLS, JR.,                                                                    Stephen J. Markman,
                                                                                                                      Justices
               Plaintiff-Appellant,
  v                                                                 SC: 131084
                                                                    COA: 257275
                                                                    Oakland CC: 2004-056548-CZ
  NORTH POINTE INSURANCE COMPANY,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 21, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2006                    _________________________________________
           p1023                                                               Clerk